DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: as to claim 13, line 3, “the precoding granularity of the second precoding matrix” should be replaced by a precoding granularity of the second precoding matrix.  Appropriate correction is required.
Response to Amendment
This Office Action is in response to the amendments received on 06/08/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-14, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter, referred to as Kim) (WO2016/163805, US 10,756,862 is used as the translation of the foreign document) and Khan (US 8,774,310), further in view of Tang (WO 2018/170690).
As to claim 1, Kim discloses a method for wireless communication (see the abstract), comprising: receiving, from a network entity (a base station), a configuration of one or more reference signal resource sets comprising one or more reference signal resources (see Figs. 10a and 10b, UE receives a SRS transmission parameter from eNB, see column 23, line 57 – column 24, line 40, column 26, lines 52-63, and column 33, lines 27-33); identifying, based at least in part on the configuration, a reference signal resource of the one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communicated between the eNB and UE, see column 2, lines 28-30 and Fig. 3). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Kim discloses all the subject matters claimed in claim 1, except for the limitations regarding applying a first precoding matrix to a reference signal, applying a second precoding matrix to the reference signal, transmitting the first precoded reference signal and the second precoded reference signal, and receiving a second configuration comprising at least a sounding reference indicator (SRI) at least in part in response to the first precoded reference signal and the second precoded reference signal. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal, as suggested by Khan, in order to increase the bandwidth efficiency in the communication system. Kim and Khan disclose all the subject matters claimed in claim 1, except for receiving a second configuration comprising at least a sounding reference indicator (SRI) at least in part in response to the first precoded reference signal and the second precoded reference signal. Tang, in the same field of endeavor, discloses a communication system where at least a first reference signal and a second reference signal have been communicated between a transmitter and a receiver (see page 11, lines 10-11 and line 17). Tang further discloses receiving a second configuration comprising at least a sounding reference indicator (SRI), from a network entity, at least in part in response to the first reference signal and the second reference signal (see page 11, lines 16-22, “indicating the SRS with the best receiving quality to the terminal device” is interpreted as receiving a second configuration comprising at least a sounding reference indicator based on the first and second reference signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan as suggested by Tang in order to effectively find the best beam for communication and increase the reliability and performance of the communication system.
As to claim 2, Khan further discloses that applying the first precoding matrix and the second precoding matrix comprises: applying the first precoding matrix to the reference signal using a first set of antenna ports; and applying the second precoding matrix to the reference signal using the first set of antenna ports or a second set of antenna ports (see column 12, lines 6-16).
As to claim 11, Khan further discloses that the first precoding matrix and the second precoding matrix comprise a same precoding matrix (see Fig. 15, see W0{1} used for SB#1 and SF#1 and W0{1} also used for SB#2 and SF#4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan and use the same precoding matrix to perform precoding on the reference signals in order to reduce the number of precoding matrices and potentially precoders in the communication system and therefore reduce the cost and complexity of the system. 
As to claim 12, Khan further discloses that the first precoding matrix and the second precoding matrix comprise a different precoding matrix (see for instance Fig. 15, W0{1} and W6{1} used for SB#1-SF#1 and SB#2-SF#2, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan and use different precoding matrices to perform precoding on the reference signal in order to improve performance and increase spectral efficiency. 
As to claim 13, Khan further discloses that precoding granularity (i.e., the number of resource blocks) of the first precoding matrix (e.g., W0{1}) is greater than or equal to a number of resource blocks (RBs) in the first sub-band (see Fig. 17, SB#1), and the precoding granularity of the second precoding matrix (e.g., W4{1}) is greater than or equal to a number of RBs in the second sub-band (see Fig. 17, SB#2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan in order to reduce the number of precoding matrices and potentially precoders in the communication system and therefore reduce the cost and complexity of the system. 
As to claim 14, Khan further discloses that the first sub-band and the second sub-band have a same bandwidth (see column 11, lines 23-25). 
As to claim 28, Kim discloses a method for wireless communication (see the abstract), comprising: receiving, from a network entity (a base station), a configuration of one or more reference signal resource sets comprising one or more reference signal resources (see Figs. 10a and 10b, UE receives a SRS transmission parameter from eNB, see column 23, line 57 – column 24, line 40, column 26, lines 52-63, and column 33, lines 27-33); identifying, based at least in part on the configuration, a reference signal resource of the one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30 and Fig. 3). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Furthermore, Kim discloses that the wireless communication system comprising a processor, memory in electronic communication with the processor; and instructions stored in the memory to implement the method steps of communication between the wireless communication devices (see column 33, lines 14-18 and Fig. 15). Kim discloses all the subject matters claimed in claim 28, except for the limitations regarding applying a first precoding matrix to a reference signal, applying a second precoding matrix to the reference signal, transmitting the first precoded reference signal and the second precoded reference signal, and receiving a second configuration comprising at least a sounding reference indicator (SRI) at least in part in response to the first precoded reference signal and the second precoded reference signal. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal, as suggested by Khan, in order to increase the bandwidth efficiency in the communication system. Kim and Khan disclose all the subject matters claimed in claim 28, except for receiving a second configuration comprising at least a sounding reference indicator (SRI) at least in part in response to the first precoded reference signal and the second precoded reference signal. Tang, in the same field of endeavor, discloses a communication system where at least a first reference signal and a second reference signal have been communicated between a transmitter and a receiver (see page 11, lines 10-11 and line 17). Tang further discloses receiving a second configuration comprising at least a sounding reference indicator (SRI), from a network entity, at least in part in response to the first reference signal and the second reference signal (see page 11, lines 16-22, “indicating the SRS with the best receiving quality to the terminal device” is interpreted as receiving a second configuration comprising at least a sounding reference indicator based on the first and second reference signals). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Kim and Khan as suggested by Tang in order to effectively find the best beam for communication and increase the reliability and performance of the communication system.
As to claim 29, Khan further discloses applying the first precoding matrix and the second precoding matrix comprises: applying the first precoding matrix to the reference signal using a first set of antenna ports; and applying the second precoding matrix to the reference signal using the first set of antenna ports or a second set of antenna ports (see column 12, lines 6-16).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Khan, and Tang, further in view of Yoshimoto et al. (hereinafter, referred as Yoshimoto) (US 2017/0126439).
As to claim 15, Kim, Khan, and Tang disclose all the subject matters claimed in claim 15, except that the first sub-band and the second sub-band have a different bandwidth. Yoshimoto, in the same field of endeavor, discloses that the system bandwidth is divided into groups (see sub-bands in FIG. 3). The group is configured from a plurality of resource blocks. The number of sub-bands can be calculated based on a configuration (number of resource block constituting the sub-band) of the sub-band size. The sub-band size can be configured based on the system bandwidth. Fig. 3 is an example of a case where the sub-band size is 2. All sub-bands may have the same size as each other, or sub-bands having a size different from each other may be provided (see paragraph 0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim, Khan, and Tang as suggested by Yoshimoto and make the size of the sub-band adjustable in order to increase the flexibility and efficiency of the communication system and therefore improve the performance of the system.
Claims 16, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Khan, and Tang further in view of Kim et al. (WO 2017/116119, US 2018/0278301 has been considered as the translation of the foreign reference). 
As to claim 16, Kim discloses a method for wireless communication (see the abstract), comprising: identifying a reference signal resource of one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30 and Fig. 3); transmitting, to a user equipment (UE), a first configuration of one or more reference signal resource sets comprising the one or more reference signal resources, the first configuration identifying the reference signal resource (see Figs. 10a and 10b, UE receives a SRS transmission parameter from eNB, see column 23, line 57 – column 24, line 40, column 26, lines 52-63, and column 33, lines 27-33). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Kim discloses all the subject matters claimed in claim 16, except for receiving a first reference signal during a first symbol period of a first sub-band of the plurality of sub-bands and receiving a second reference signal during a second symbol period of a second sub-band of the plurality of sub-bands; computing respective channel estimates of the first sub-band and the second sub-band; and transmitting, to the UE, a second configuration comprising a sounding resource indicator (SRI) based at least in part on the respective channel estimates. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). Khan also discloses computing respective channel estimates of the first sub-band and the second sub-band (see column 12, lines 14-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal, as suggested by Khan, in order to increase the bandwidth efficiency in the communication system. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim as suggested by Khan and measure the respective channel estimates for the first and second sub-bands in order to increase the performance and quality of the communication. Kim and Khan disclose all the subject matters claimed in claim 16, except for transmitting, to the UE, a second configuration comprising a sounding resource indicator (SRI) based at least in part on the respective channel estimates. Tang, in the same field of endeavor, discloses a communication system where at least a first reference signal and a second reference signal have been communicated between a transmitter and a receiver (see page 11, lines 10-11 and line 17). Tang further discloses receiving a second configuration comprising at least a sounding reference indicator (SRI), from a network entity, at least in part in response to the first reference signal and the second reference signal (see page 11, lines 16-22, “indicating the SRS with the best receiving quality to the terminal device” is interpreted as receiving a second configuration comprising at least a sounding reference indicator based on the first and second reference signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan as suggested by Tang in order to effectively find the best beam for communication and increase the reliability and performance of the communication system. Kim, Khan, and Tang disclose all the subject matters claimed in claim 16, except that the best reference signal is selected based on the channel estimates. Kim et al., in the same field of endeavor, discloses that the best reference signal among the received reference signals can be selected based on the channel strength (i.e., based on channel estimation) (see paragraphs 0010, 0013, and 0132). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Kim, Khan, and Tang as suggested by Kim et al. and perform the selection of the best reference signal based on the channel estimates of different reference signals in order to increase the reliability of transmission for the reference signals and as the result increase the performance of the communication system.
As to claim 17, Khan further discloses performing independent channel estimation for the first sub-band during the first symbol period based on the first reference signal and the second sub-band during the second symbol period based on the second reference signal (see column 12, lines 14-60). 
As to claim 30, Kim discloses a method for wireless communication (see the abstract), comprising: identifying a reference signal resource of one or more reference signal resources, the reference signal resource comprising a plurality of sub-bands (see column 33, lines 27-33, Kim in this section discloses that sub-band information is communication between the eNB and UE, see also column 2, lines 28-30 and Fig. 3); transmitting, to a user equipment (UE), a first configuration of one or more reference signal resource sets comprising the one or more reference signal resources, the first configuration identifying the reference signal resource (see Figs. 10a and 10b, UE receives a SRS transmission parameter from eNB, see column 23, line 57 – column 24, line 40, column 26, lines 52-63, and column 33, lines 27-33). Kim also discloses performing precoding in the communication system (see column 6, lines 27-33, and column 11, lines 4-15). Furthermore, Kim discloses that the wireless communication system comprising a processor, memory in electronic communication with the processor; and instructions stored in the memory to implement the method steps of communication between the wireless communication devices (see column 33, lines 14-18 and Fig. 15). Kim discloses all the subject matters claimed in claim 30, except for receiving a first reference signal during a first symbol period of a first sub-band of the plurality of sub-bands and receiving a second reference signal during a second symbol period of a second sub-band of the plurality of sub-bands; computing respective channel estimates of the first sub-band and the second sub-band; and transmitting, to the UE, a second configuration comprising a sounding resource indicator (SRI) based at least in part on the respective channel estimates. Khan, in the same field of endeavor, discloses a communication system comprising a base station and at least one UE (see Figs. 8 and 9). Khan further discloses a transmitter for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal (see Figs. 15 and 16, and column 12, lines 6-16; in Fig. 15, see W0{1}, in Fig. 16, see the different precoding vectors (matrices) applied to the reference signal, see column 3, lines 16-18, in Fig. 16, see for instance W0{1} for applying a first precoding matrix to a reference signal to obtain a first precoded reference signal), the first precoding matrix associated with a first sub-band of the plurality of sub-bands (see Fig. 15, SB#1 and Fig. 16, SB#1); applying a second precoding matrix to the reference signal to obtain a second precoded reference signal (see Fig. 15, W6{1} and  Fig. 16 W3{1}), the second precoding matrix associated with a second sub-band of the plurality of sub-bands (see SB#2 in Figs. 15 and 16); and transmitting the first precoded reference signal during a first symbol period of the first sub-band (see Fig. 15, subframe SF#1 and Fig. 16 subframe SF#(K+5)); and transmitting the second precoded reference signal during a second symbol period of the second sub-band (see Fig. 15, SF#2 and Fig. 16 subframe SF#(k+2)). Khan also discloses computing respective channel estimates of the first sub-band and the second sub-band (see column 12, lines 14-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and use different precoding matrices to precode the reference signal, as suggested by Khan, in order to increase the bandwidth efficiency in the communication system. Also, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was filed, to modify the teachings of Kim as suggested by Khan and measure the respective channel estimates for the first and second sub-bands in order to increase the performance and quality of the communication. Kim and Khan disclose all the subject matters claimed in claim 30, except for transmitting, to the UE, a second configuration comprising a sounding resource indicator (SRI) based at least in part on the respective channel estimates. Tang, in the same field of endeavor, discloses a communication system where at least a first reference signal and a second reference signal have been communicated between a transmitter and a receiver (see page 11, lines 10-11 and line 17). Tang further discloses receiving a second configuration comprising at least a sounding reference indicator (SRI), from a network entity, at least in part in response to the first reference signal and the second reference signal (see page 11, lines 16-22, “indicating the SRS with the best receiving quality to the terminal device” is interpreted as receiving a second configuration comprising at least a sounding reference indicator based on the first and second reference signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim and Khan, as suggested by Tang, in order to effectively find the best beam for communication and increase the reliability and performance of the communication system. Kim, Khan, and Tang disclose all the subject matters claimed in claim 30, except that the best reference signal is selected based on the channel estimates. Kim et al., in the same field of endeavor, discloses that the best reference signal among the received reference signals can be selected based on the channel strength (i.e., based on channel estimation) (see paragraphs 0010, 0013, and 0132). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Kim, Khan, and Tang, as suggested by Kim et al., and perform the selection of the best reference signal based on the channel estimates of different reference signals in order to increase the reliability of transmission for reference signals transmitted in the future and as the result increase the performance of the communication system.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Khan, Tang, and Kim et al., further in view of Lan et al. (hereinafter, referred to as Lan) (US 10,405,323). 
As to claim 31, Kim, Khan, Tang, and Kim et al. disclose all the subject matters claimed in claim 31, except that the second configuration further comprising at least one of a number of layers, a precoder information, or a modulation and coding scheme (MCS). Lan, in the same field of endeavor, discloses a receiver, in a communication device for receiving a first signal and a second signal and determining a first channel quality information (CQI) and a second CQI (see Fig. 1, blocks 101 and 102). Lan further discloses that the receiver calculates modulation and coding scheme (MCS) based on the first and second CQI and transmits the MCS information to another communication device (see Fig. 1, blocks 103 and 104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kim, Khan, Tang, and Kim et al., as suggested by Lan, and feedback MCS information to the other communication device (e.g. a UE or eNB) in order to improve the accuracy of uplink/downlink scheduling and improve the performance of the communication system.
Allowable Subject Matter
Claims 3-10, 18-24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632